FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (“Amendment”) dated effective
the first day of October 2008 (“Agreement”) by and between The Scotts Company
LLC (“Company”) and Mark Baker (“Executive”) is effective as of this 10th day of
December, 2009.

RECITALS

WHEREAS, the Company and the Executive previously entered into the Agreement;
and

WHEREAS, the Company and the Executive each desire to amend the Agreement as
described herein.

AMENDMENT

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Amendment, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:



1.   Section 5.3 of the Agreement is hereby amended to remove the following
sentences:

The second award shall be granted during the second year of the Executive’s
employment and shall have a target value on the date of grant of approximately
two million seven hundred thousand dollars ($2,700,000). The third award shall
be granted during the third year of the Executive’s employment with a target
value on the date of grant of approximately three million three hundred thousand
dollars ($3,300,000).



2.   Section 5.3 is hereby amended to insert the following sentences in place of
the sentences removed above:

The second award shall be granted during the second year of the Executive’s
employment and shall have a target value on the date of grant of approximately
two million four hundred and sixty thousand dollars ($2,460,000). The third
award shall be granted during the third year of the Executive’s employment with
a target value on the date of grant of approximately three million and sixty
thousand dollars ($3,060,000).



3.   Section 5.6 of the Agreement is hereby amended by adding the following text
at the end:

a. Commuting Allowance: Subject to the conditions set forth in subparagraphs
(b) and (c) of this paragraph, the Company shall provide to the Executive an
annual commuting allowance in a gross amount of four hundred and twenty thousand
dollars ($420,000.00) (the “Commuting Allowance”). The Commuting Allowance shall
be subject to appropriate tax withholdings and shall be paid to the Executive in
equal monthly installments throughout the year, consistent with the normal
payroll practices of the Company.

b. Training as a Condition to the Commuting Allowance. The Company’s obligation
to pay the Commuting Allowance shall be conditioned on, and shall not arise
until, the Executive attends and successfully completes Flight Safety or
Simuflite Cessna CJ 525 (S) initial single pilot simulator based training, level
C or higher. (“Initial Training”).

c. Continuing Training as an Ongoing Condition to the Commuting Allowance: After
successful completion of the Initial Training, the Executive must attend and
successfully complete annual simulator based recurrent Citation Jet training
that complies with FAA standards. (“Continuing Training”). In the event that the
Executive fails to attend and/or successfully complete the Continuing Training
in a timely manner, the Company may discontinue the monthly Commuting Allowance
payments until the Executive has successfully completed the training. Any missed
monthly payments will be forfeited.

d. Proof of Training. Upon request by the Company, the Executive shall provide
written confirmation that the Initial Training and/or the Continuing Training
required by this paragraph were completed successfully and in a timely manner.
If the Executive is unable to supply such documentation, the Company may assume
that the associated training was not taken and discontinue the monthly Commuting
Allowance payments until the training is successfully completed. Any missed
monthly payments will be forfeited.

e. Commuting Allowance Not Included in Severance. Under no circumstances shall
this Agreement be interpreted to mean that any portion of the Commuting
Allowance will be included in any severance entitlement the Executive may have
under this Agreement.



4.   The Executive acknowledges and agrees that nothing contained in this First
Amendment constitutes a Good Reason under the Agreement.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by a duly authorized officer and the Executive has executed this First
Amendment, each effective as of the date first set forth above.

          COMPANY       EXECUTIVE The Scotts Company LLC
  /s/ Mark R. Baker
 
      Mark R. Baker
By:
  /s/ Denise Stump (12/10/09)  

Its:
  EVP, Global HR  


